UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6034



DAVID L. CARTER,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA; UNITED STATES
DEPARTMENT OF JUSTICE; JANET RENO; U.S. BUREAU
OF PRISONS; KATHLEEN HAWK SAWYER, Custodian;
FEDERAL CORRECTIONAL INSTITUTION - EDGEFIELD;
M. E. RAY, Warden of Federal Correctional In-
stitution, Edgefield,

                                          Respondents - Appellees.




                            No. 00-6575



DAVID L. CARTER,

                                           Petitioner - Appellant,

          versus


KATHLEEN HAWK SAWYER, Custodian U.S. Bureau of
Prisons; STEPHEN COAL, Warden and Executive
Officer, FCI Estill,

                                          Respondents - Appellees.
Appeals from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-99-1087-2-18, CA-00-196-2-18AJ)


Submitted:   July 13, 2000                Decided:     July 20, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David L. Carter, Appellant Pro Se. Barbara Murcier Bowens, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     David L. Carter appeals the district court’s orders denying

relief on his petitions filed under 28 U.S.C. § 2241 (1994).      We

have reviewed the record and the district court’s orders accepting

the recommendations of the magistrate judge and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Carter v. United States, No. CA-99-1087-2-18 (D.S.C.

Dec. 21, 1999); Carter v. Sawyer, No. CA-00-196-2-18AJ (D.S.C. Mar.

13, 2000).     Carter has filed a motion seeking a writ of habeas

corpus ad testificandum, appointment of counsel, stay of any prison

transfer, medical care by an independent doctor, daily access to

legal material and a law library, and a copy of the informal brief-

ing order.    We deny the motion in all respects except for a copy of

the informal briefing order, which has been provided to him.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            AFFIRMED




                                   3